DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs. 1 & 2 reference character 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is directed toward determining angular displacement for each rotational axis and/or rate of angular displacement for each of the individual rotational axis.  These limitations are already covered by claim 7 from which claim 12 inherits.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-6 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "each measurement" in line 4 and claim 7 recites the same limitation in line 5.  There is insufficient antecedent basis for this limitation in the claims. Claim 1 line 3 recites “measuring magnetic field intensity and/or changes in said magnetic field intensity” and does not relate to the claimed “each measurement”. Claim 7 line 3-4 similarly states “measure magnetic field intensity and changes in said magnetic field intensity” and does not relate to the claimed “each measurement”.  It is unclear if the method step of measuring magnetic field intensity includes a plurality of measurements.  
It is unclear whether “each measurement” corresponds to obtaining a value with respect to each orthogonal axis (and thus 3 scalar values per measurement) or if each measurement corresponds to a scalar value (each from any one of the orthogonal axis).  For the purposes of examination, the limitation “each measurement” is taken to mean that one scalar value is obtained for each measurement and that each of these measurements is along one of the orthogonal axes. Furthermore, the claimed limitation of “per orthogonal rotation axis” renders the claim indefinite for the following reasons.  The use of “per orthogonal rotation axis” suggests a plurality of rotation axis, however none have been claimed and thus the number or rotation axis is unclear.  Furthermore, it is unclear what is orthogonal about the rotation axis(i.e. are they orthogonal to each other or orthogonal to a fixed direction).  For the purposes of examination, the limitation “orthogonal rotation axis” is taken to mean in general that at any time there are three axis which are orthogonal to each other rather than that the object has three specific axes about which the object is designed to rotate.  To clarify, although the device has 3 orthogonal magnetic field sensors the device is not limited to rotating about  the axes delineated by those sensors.   
Claims 2-6 and 8-16 not specifically addressed, are rejected for the reasons above due to their dependence on claims 1 and 7 respectively.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1-8, 10, 12, 14-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English machine translation of Kazuo (WO-2018180076-A1). 

Regarding claim 1 Kazuo teaches, (embodiment 1: Fig 1-6) a method for measuring the rate of angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated” ), of a traveling object, using magnetic field sensing (p.2-9th full paragraph: “A magnetic sensor fixed to the ball and measuring geomagnetism in at least one axial direction”), said method comprising: measuring magnetic field intensity and/or changes in said magnetic field intensity, projected onto (p.2-9th full paragraph: “in at least one axial direction”) a magnetic field sensor coupled to said traveling object (p.2-9th full paragraph: “A magnetic sensor fixed to the ball”), each measurement being per orthogonal rotation axis (p.3-4th full paragraph: “magnetic sensor is preferably configured to measure the geomagnetism in three axial directions orthogonal to each other”) to provide a magnetic field intensity value per axis and/or a change in magnetic field intensity per axis, as said object's orientation changes with time (p.2-3rd full paragraph: “a change in the posture of the ball between two predetermined time points”); determining, number of peaks, present in a measurement sample comprising a set of said measurements (p.6-2nd full paragraph: “the difference data obtained at the timing of the peak of the peak and the peak of the valley in the time change”, for each peak there must be two crossings of the zero potential), of time duration (p.2-3rd full paragraph: “a change in the posture of the ball between two predetermined time points”); and computing said rate of angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”), for said traveling object, as a function of said determined number of peaks and said time duration (p.2-3rd full paragraph: “a change in the posture of the ball between two predetermined time points”).
Regarding claim 2 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1 wherein, said method comprising a step of determining a value proportional to frequency of number of peaks (p.4-8th full paragraph: “half of the number of crossings per unit time is regarded as the time change frequency of the geomagnetic data, and the rotation speed of the ball is calculated”), detected by a peak counter, in said magnetic field sensor's measurements (p.4-8th full paragraph: “In the present embodiment {embodiment 1}, the rotation amount calculation unit 33 is configured to calculate the rotation speed of the ball based on the number of crossings per unit time”, crossings are equivalent to peaks).  
Regarding claim 3 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1 wherein, said method being configured to determine: angular displacement of said traveling object for each of the individual rotational axes (p.4-9th full paragraph: “calculates difference data using the geomagnetism data with the largest amplitude among the geomagnetism data about a plurality of axial directions”, therefore detects the objects change in angular orientation with respect to the Earth’s magnetic field) ; and / or rate of angular displacement of said traveling object for each of the individual rotational axes; and / or change in angle and / or orientation of said object (p.5-1st full paragraph: “ball rotation amount measuring system 1 includes an output unit 12 that outputs the rotation amount of the ball calculated by the calculation unit 3”).
Regarding claim 4 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1 wherein, said magnetic field sensor (p.4-2nd to last full paragraph: “magnetic sensor 2 includes three sensor elements 2x, 2y, and 2z”) is a single device with three orthogonal sense axes (Fig. 6).
Regarding claim 5 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1 wherein, said magnetic field sensor (p.4-2nd to last full paragraph:  “magnetic sensor 2 includes three sensor elements 2x, 2y, and 2z”) is a sensor selected from a group consisting of a 1-axis magnetic field sensor, a 2-axis magnetic field sensor, and a 3-axis magnetic field sensor (Fig. 6).
Regarding claim 6 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1 wherein, for a magnetic field across a trajectory of said traveling object, said method comprising a step of varying the number of measurements (p.6-1st full paragraph: “as shown in FIG. 4, if there is geomagnetic data m (k-2), m (k-1), m (k) continuous in time series, the difference is based on these data”) and / or varying the duration of sampling time (p.6-2nd full paragraph: “And these many difference data Δm (n) also fluctuate in time series”).

Regarding claim 7 Kazuo teaches, (embodiment 1: Fig 1-6) a system for measuring the rate of angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”), of a traveling object, using magnetic field sensing (p.2-5th full paragraph from the end of the page: “A magnetic sensor fixed to the ball and measuring geomagnetism in at least one axial direction”), said system comprising: a magnetic field sensor, coupled to said object, in order to measure magnetic field intensity and changes in said magnetic field intensity, projected onto (p.2-4th full paragraph from the end of the page: “in at least one axial direction”) said magnetic field sensor (p.2-4th full paragraph from the end of the page: “A magnetic sensor fixed to the ball” ), each measurement being per orthogonal rotation axis to provide a magnetic field intensity value per axis (p.3-3rd full paragraph: “magnetic sensor is preferably configured to measure the geomagnetism in three axial directions orthogonal to each other”), and a change in magnetic field intensity per axis, as said object's orientation changes with time (p.2-3rd full paragraph: “a change in the posture of the ball between two predetermined time points”); a peak counter configured to receive output from said magnetic field sensor, output of said peak counter being number of peaks present in a measurement sample of time duration (p.6-2nd full paragraph: “the difference data obtained at the timing of the peak of the peak and the peak of the valley in the time change”, that is measuring half the time period of the objects full rotation); and at least one processor (p.2-last full paragraph from the end of the page: “a rotation amount calculation unit that calculates a rotation amount of the ball based on the number of intersections”), a non-transitory computer readable storage medium (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”) comprising instructions that, when executed by the at least one processor, causes the system to perform at least one of the steps from the following steps: measuring change in projection, of a magnetic field, on each one of said orthogonal rotation axes, corresponding to changing magnetic field intensity of said magnetic field about each of said axes, said measurement being correlative to said object's angular displacement, projected onto those one or more orthogonal axes, causing change in its orientation; and determining said magnetic field sensor's angular displacement and / or position, in an existing magnetic field, as a composition of measured change in projections of said magnetic field onto said orthogonal rotation axes of said magnetic field sensor (p.3-4th full paragraph: “The computing unit 3 computes the amount of rotation of the ball using the geomagnetic data acquired in time series by the magnetic sensor 2”), to measure at least a rate of angular displacement of said object for each of the individual rotational axes (p.3-5th full paragraph: “The posture change amount calculation unit includes a start vector that is the geomagnetic vector obtained by the vector calculation unit at the start time and an end vector that is the geomagnetic vector obtained by the vector calculation unit at the end time”, the object has changed its angular orientation with respect to Earth’s magnetic field in some time period this change in orientation is represented as a at most 3 rotations about the individual rotational axes).
Regarding claim 8 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 wherein, said processor, with instructions, being configured to perform a further step of computing a composite rate of angular displacement, wherein the determining step comprises the steps of: measuring peaks from the output of each individual rotational axis of said magnetic field sensor (p.2-2nd to last full paragraph before the end of the page: “ball rotation amount measurement system comprising: a rotation amount calculation unit that calculates a rotation amount of the ball based on the number of intersections, which is the number of times the difference waveform intersects a straight line with zero difference in a predetermined period”); counting the number of peaks present in a measurement of a time duration (p.2 to 3: “The rotation amount calculation unit may be configured to calculate the rotation speed of the ball based on the number of crossings per unit time”, counting the times that the magnetic field magnitude crosses the x axis (and dividing by 2) is equivalent to counting the number of peaks); and computing a composite rate of angular displacement of said magnetic field sensor and said traveling object about one or more rotation axis (p.2-7th full paragraph: “rotation amount calculation unit may be configured to calculate the rotation amount of the ball on the basis of the number of crossings, which is the number of times the difference waveform intersects a straight line with a difference of zero during a predetermined period.”).
Regarding claim 10 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 wherein, said processor, with instructions, being configured to perform a further step of computing a composite rate of angular displacement (p.3-5th paragraph: “The calculation unit includes a vector calculation unit that calculates a geomagnetic vector based on three axial geomagnetic data obtained by the magnetic sensor, and a period from a first time point to a second time point during the air movement of the ball”), wherein the determining step comprises the steps of: computing, a square root of sum of squares of the measurements from the output of each of the orthogonal rotational axes of the magnetic field sensor, to obtain a computed value (p.3-5th full paragraph: “The calculation unit includes a vector calculation unit that calculates a geomagnetic vector based on three axial geomagnetic data obtained by the magnetic sensor, and the ball between a start time and an end time of the air movement of the ball”); counting the number of peaks present, in a measurement of a time duration, from said computed value, to obtain counted number of peaks (p.2 to 3: “The rotation amount calculation unit may be configured to calculate the rotation speed of the ball based on the number of crossings per unit time”, counting the times that the magnetic field magnitude crosses the x axis (and dividing by 2) is equivalent to counting the number of peaks); and computing a composite rate of angular displacement of said magnetic field sensor and said traveling object about one or more rotation axis(p.3-6th paragraph: “The calculation unit includes a vector calculation unit that calculates a geomagnetic vector based on three axial geomagnetic data obtained by the magnetic sensor, and the ball between a start time and an end time of the air movement of the ball. A posture change amount calculation unit for obtaining the posture change amount”), using said computed value and said counted number of peaks.
Regarding claim 12 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 wherein, said system being configured to determine: angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”) of said traveling object for each of the individual rotational axes (p.3-5th full paragraph: “The posture change amount calculation unit includes a start vector that is the geomagnetic vector obtained by the vector calculation unit at the start time and an end vector that is the geomagnetic vector obtained by the vector calculation unit at the end time”) ; and / or rate of angular displacement of said traveling object for each of the individual rotational axes (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”); and / or change in angle and / or orientation of said object.

Regarding claim 14 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 wherein, said magnetic field sensor is a single device with three orthogonal sense axes (Fig. 6).
Regarding claim 15 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 wherein, said magnetic field sensor is a sensor selected from a group consisting of a 1-axis magnetic field sensor, a 2-axis magnetic field sensor, and a 3-axis magnetic field sensor (p.4-last full paragraph before the end of the page: “magnetic sensor 2 includes three sensor elements 2x, 2y, and 2z that are arranged with their respective sensitivity directions oriented in three axial directions (X direction, Y direction, and Z direction) orthogonal to each other” ).

Regarding claim 16 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 wherein, for a magnetic field across a trajectory of said traveling object, said step of measuring comprising a step of varying the number of measurements and / or varying the duration of sampling time (p.6-1st full paragraph: “as shown in FIG. 4, if there is geomagnetic data m (k-2), m (k-1), m (k) continuous in time series, the difference is based on these data”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Kazuo (WO-2018180076-A1) in view of Bynum (US 3796942 A). 
Regarding claim 11 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 … configured to determine a value proportional to frequency of number of peaks (p.6-2nd full paragraph: “the difference data obtained at the timing of the peak of the peak and the peak of the valley in the time change La of the geomagnetic data”), detected by said peak counter, in said magnetic field sensor's measurements.  
Kazuo does not explicitly teach wherein, said system comprising a frequency-to-voltage converter, communicably coupled to said processor. 
Bynum does teach a frequency-to-voltage converter, communicably coupled to said processor (column 3 lines 14-19: “converter of this invention provides an accurate DC representation of frequency over a broad frequency spectrum which is highly linear from substantially zero frequency, heretofore unachievable utilizing conventional integrated circuit techniques.”). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Bynum.  With the frequency to voltage converter of Bynum placed between (logically) the magnetic field sensors and the processor of Kazuo one of ordinary skill in the art would arrive at the claimed invention of the instant application. The motivation would be that the result would be a means of getting the rotational velocity data from a frequency domain representation into a voltage level representation; upon which digital logic could then be applied.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Kazuo (WO-2018180076-A1) in view of non-patent literature The Penguin dictionary of science (4th ed.). Penguin. Credo Reference: (see attached NPL pdf) 
Regarding claim 9 Kazuo embodiment 1 teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 wherein, said processor, with instructions, being configured to perform a further step of computing a composite rate of angular displacement, wherein the determining step comprises the steps of: measuring peaks from the output of each individual rotational axis of a magnetic field sensor (p.4-2nd to last full paragraph: “magnetic sensor 2 includes three sensor elements 2x, 2y, and 2z”); counting the number of peaks present in a measurement of a time duration (p.2 to 3: “The rotation amount calculation unit may be configured to calculate the rotation speed of the ball based on the number of crossings per unit time”, counting the times that the magnetic field magnitude crosses the x axis (and dividing by 2) is equivalent to counting the number of peaks); and computing a composite rate of angular displacement (p.3-5th paragraph: “The calculation unit includes a vector calculation unit that calculates a geomagnetic vector based on three axial geomagnetic data obtained by the magnetic sensor, and a period from a first time point to a second time point during the air movement of the ball”, that which the instant application calls a “composite rate of angular displacement” Kazuo calls a “geomagnetic vector”) of said magnetic field sensor and said traveling object about one or more rotation axes (p.3-5th paragraph: “magnetic sensor is configured to measure the geomagnetism in a plurality of axial directions different from each other”).
Kazuo does not teach the composite rate of angular displacement is computed as a function of square root of sum of squares of the rate of angular displacement about one or more rotational axes.
Penguin dictionary of science does teach that the composite rate of angular displacement is a vector quantity (definition for “angular velocity”: “Angular velocity is a vector quantity”, as such angular velocity obeys the rules of vector addition and in the case of orthogonal components                         
                            
                                
                                    
                                        
                                            ω
                                        
                                        →
                                    
                                
                            
                            =
                            
                                
                                    
                                        ω
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        ω
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    ω
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                     are the orthogonal components) is computed as a function of square root of sum of squares of the rate of angular displacement about one or more rotational axes. 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha in view of the definition for angular velocity.  The motivation would be to combine the measurements from the orthogonal magnetic field sensors to determine an angular velocity vector representing the motion of the travelling object.  

Claim 13, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Kazuo (WO-2018180076-A1) in view of Sangha (GB 2440510 A). 

Regarding claim 13 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7 wherein, said system comprising: an inertial measurement unit further comprising one or more of a single-axis accelerometer or a multi-axis accelerometer providing accelerometer data (p.3-last paragraph: “The acceleration sensor is preferably configured to measure the acceleration in three axial directions orthogonal to each other”) ; 
Kazuo does not teach said processor, and said non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, causes the system to compute position of said traveling object, by using said orientation data to compensate for gravity on accelerometer measurement and then by double integrating said accelerometer data.
Sangha does teach said processor (p.1 lines 24-26:  “a signal processor for analyzing an output of the accelerometer to provide information about a motion of the projectile”) , and said non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, causes the system to compute position of said traveling object (p.1 lines 25-26: “and a memory for storing said information about the motion of the projectile”, the motion of the projectile under projectile motion gives the position of a projectile as a function of time) , by using said orientation data to compensate for gravity on accelerometer measurement and then by double integrating said accelerometer data (p.7 lines 13-18: “An accelerometer at position y experiences the difference between the acceleration at this point and gravity. So that the measured acceleration will be                         
                            a
                            =
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                            
                                
                                    g
                                    -
                                    
                                        
                                            F
                                        
                                        
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            M
                                            ∧
                                            
                                                
                                                    R
                                                    y
                                                
                                            
                                        
                                        
                                            I
                                        
                                    
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    y
                                
                            
                        
                     (10) The inertial guidance problem is then to estimate F and M from measurements of acceleration a. at different location y. and to use these to then integrate the equations of motion so as to know the position, and orientation of the ball at each moment in time.”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha.  The motivation would be that the resulting device would be able to create a representation of its trajectory in a digital medium.  This would enable the evaluation of performance metrics regarding players performance including scoring.  

Regarding claim 17 Kazuo teaches, (embodiment 1: Fig 1-6) a system for measuring the rate of angular displacement (p.3-6th paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”), of an object, traveling along a trajectory, using magnetic field sensing (p.2-6th to last full paragraph: “A magnetic sensor fixed to the ball and measuring geomagnetism in at least one axial direction”), said system comprising: a magnetic field sensor, in said travelling object, to output magnetic field sensor signals in terms of measurement data along each orthogonal rotation axis (p.2-6th to last full paragraph: “measuring geomagnetism in at least one axial direction”); a transmitter to transmit said data to a receiver; a receiver to receive said transmitted data (p.5-1st full paragraph: “the calculation unit 3 mounted on the ball transmits the calculation result to the output unit 12 by wireless communication. Of course, it is also possible to transmit the geomagnetic detection data itself to the outside of the ball wirelessly“), said receiver being communicably coupled to at least one processor, and a non-transitory computer readable storage medium comprising instructions (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”) that, when executed by the at least one processor, causes the system to perform at least one of the steps from the following steps: transferring received data to said processor for storage and computation (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”); computing a composite average rate of angular displacement by:…; segmenting said trajectory (p.4-4th paragraph: “difference data that is a difference between two geomagnetic data m (n) adjacent in time series to obtain a large number of difference data Δm (n) in time series”) from said relatively higher fidelity data; counting number of peaks present in a measurement of a time duration using a peak detection algorithm controlled by a threshold parameter (p.2 to 3: “The rotation amount calculation unit may be configured to calculate the rotation speed of the ball based on the number of crossings per unit time”, counting the times that the magnetic field magnitude crosses the x axis is equivalent to counting the number of peaks where the threshold is 0) which is optimized for corresponding segmented trajectories (p.4-4th paragraph: “difference data that is a difference between two geomagnetic data m (n) adjacent in time series to obtain a large number of difference data Δm (n) in time series”); 
Kazuo does not teach computing orientation of said traveling object, by integrating the composite average rate of angular displacement, along each orthogonal rotation axis, to obtain orientation data.
Sangha does teach reducing noise from said data to achieve relatively higher fidelity data (p.2 lines 19-20: “A larger number of accelerometers, for example four or six accelerometers, can be used for greater accuracy”), …computing orientation of said traveling object, by integrating the composite average rate of angular displacement, along each orthogonal rotation axis, to obtain orientation data (p.7 lines 13-18: “An accelerometer at position y experiences the difference between the acceleration at this point and gravity. So that the measured acceleration will be                         
                            a
                            =
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                            
                                
                                    g
                                    -
                                    
                                        
                                            F
                                        
                                        
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            M
                                            ∧
                                            
                                                
                                                    R
                                                    y
                                                
                                            
                                        
                                        
                                            I
                                        
                                    
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    y
                                
                            
                        
                     (10) The inertial guidance problem is then to estimate F and M from measurements of acceleration a. at different location y. and to use these to then integrate the equations of motion so as to know the position, and orientation of the ball at each moment in time.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha.  The motivation for adding a large number of accelerometers (as from Sangha) to the device of Kazuo would be to improve the accuracy of the measurements and thus to improve accuracy in calculating trajectories. The resulting device would be a ball which could accurately track its trajectory wherein the accuracy is improved by the magnetic field sensing.  
Regarding claim 18 Kazuo in view of Sangha teaches, (embodiment 1: Fig 1-6) a system as claimed in claim 17 wherein, said system comprising: an inertial measurement unit further comprising one or more of a single-axis accelerometer or a multi-axis accelerometer providing accelerometer data (p.3-last full paragraph: “The acceleration sensor is preferably configured to measure the acceleration in three axial directions orthogonal to each other”); and said processor (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.” ), and said non-transitory computer readable storage medium comprising instructions (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”).
Kazuo does not teach that, when executed by the at least one processor, causes the system to compute position of said traveling object, by using said orientation data to compensate for gravity on accelerometer measurement and then by double integrating said accelerometer data.
Sangha does teach that, when executed by the at least one processor, causes the system to compute position of said traveling object, by using said orientation data to compensate for gravity on accelerometer measurement and then by double integrating said accelerometer data (p.7 lines 13-18: “An accelerometer at position y experiences the difference between the acceleration at this point and gravity. So that the measured acceleration will be                         
                            a
                            =
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                            
                                
                                    g
                                    -
                                    
                                        
                                            F
                                        
                                        
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            M
                                            ∧
                                            
                                                
                                                    R
                                                    y
                                                
                                            
                                        
                                        
                                            I
                                        
                                    
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    y
                                
                            
                        
                     (10) The inertial guidance problem is then to estimate F and M from measurements of acceleration a. at different location y. and to use these to then integrate the equations of motion so as to know the position, and orientation of the ball at each moment in time.”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha.  The motivation would be that the resulting device would be able to accurately plot trajectories while taking into account the gravitational influence on the trajectory of the ball (without taking into account the influence of gravity the trajectories as reported by the device wouldn’t conform well with reality).  
Regarding claim 19 Kazuo in view of Sangha teaches, (embodiment 1: Fig 1-6) a system as claimed in claim 17 wherein, said system comprising: an inertial measurement unit …and said non-transitory computer readable storage medium comprising instructions (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”).  
Kazuo does not teach wherein further comprising one or more of a single-axis gyroscope or a multi-axis gyroscope providing gyroscope data; and said processor, …that, when executed by the at least one processor, causes the system to use said gyroscope data to verify the fidelity of computed orientation of said traveling object.
Sangha does teach wherein further comprising one or more of a single-axis gyroscope or a multi-axis gyroscope providing gyroscope data (p.2 lines 4-5: “The three-axis accelerometers may suitably be micro-electromechanical (MEMS) accelerometers”) ; and said processor (p.1 lines 24-25: “a signal processor for analyzing an output of the accelerometer to provide information about a motion of the projectile”), …that, when executed by the at least one processor, causes the system to use said gyroscope data to verify the fidelity of computed orientation of said traveling object (p.2 lines 19-20: “A larger number of accelerometers, for example four or six accelerometers, can be used for greater accuracy”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha.  The motivation would be that the resulting device would be better able to accurately track the orientation of the ball.  
Regarding claim 20 Kazuo in view of Sangha teaches, (embodiment 1: Fig 1-6) a system as claimed in claim 17. 
Kazuo additionally teaches said traveling object is one of a linearly traveling object, an angularly displacing traveling object, or a linearly traveling angularly displacing object (p.2-5th to last full paragraph: “a ball rotation amount measurement system for measuring the rotation amount of a ball moving in the air”).
Regarding claim 21 Kazuo in view of Sangha teaches, (embodiment 1: Fig 1-6) a system as claimed in claim 17 wherein, said magnetic field sensor is embedded in said travelling object (p.2-4th to last full paragraph: “A magnetic sensor fixed to the ball and measuring geomagnetism in at least one axial direction”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lubin et al. (US 20180339208 A1) "Method For Analyzing The Game Of A User Of A Racket" discloses a method of segmenting the motion by use of an impact detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868